      Case 4:19-cv-00094-RH-GRJ Document 267 Filed 07/13/20 Page 1 of 8




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                           Tallahassee Division

WILLIAM DEMLER and MICHAEL GISI,
individually, and on behalf of all others similarly situated, and
WAYNE PULA, individually,

      Plaintiffs,

vs.                                                Case No. 4:19-cv-00094-RH/GRJ

MARK S. INCH, in his official capacity as
Secretary of the Florida Department of
Corrections,

     Defendant.
___________________________________________________/

      JOINT MOTION FOR AMENDMENT OF CLASS DEFINITION,
          APPROVAL OF SUPPLEMENTAL NOTICE, AND TO
           RESCHEDULE THE FINAL FAIRNESS HEARING

      Plaintiffs, William Demler and Michael Gisi, individually and on behalf of

the Class, and Defendant Mark S. Inch, in his official capacity as Secretary of the

Florida Department of Corrections (“FDOC”) (collectively the “Parties”), hereby

move the Court for entry of an order amending the class definition to replace the

number “75” with “100,” approving the issuance of a supplemental notice,

extending all remaining deadlines by 90 days, and rescheduling the final approval

hearing in accordance with the new deadlines. In support thereof, the Parties state

as follows:




                                          1
     Case 4:19-cv-00094-RH-GRJ Document 267 Filed 07/13/20 Page 2 of 8




      At the time the Class was certified, FDOC had directed its vendor to issue 75

Tablet Media Credits to all prisoners who participated in the Digital Media Player

Program.    The Court had previously found that, as a result of the issuance of these

75 Tablet Media Credits “[p]risoners who bought 75 or fewer songs have suffered

no loss; the Department’s replacement program includes credits that will allow

those prisoners to replace the songs without cost.” Thus, Plaintiffs requested, and

the Court certified, a Class with the following Class Definition:

      All current Florida Department of Corrections prisoners whose digital media
      files were taken, or will be taken, pursuant to the Department’s termination
      of the MP3 program (the “Digital Music Player Program”), and who
      purchased more than 75 songs through that program.

      After certification, but before any Settlement Credits were issued, FDOC

directed its vendor to issue an additional 25 Tablet Media Credits to all currently

incarcerated prisoners who had participated in the Digital Music Player Program,

in accordance with a previously established schedule.            Thus, all currently

incarcerated prisoners who had participated in the Digital Music Player Program

should have now received, or should receive through the supplemental notice

procedures described herein, a total of 100 Media Credits.

      To account for this, the Parties are jointly requesting that the class definition

be modified so that the number “75,” be replaced with “100” because, now, those

who had purchased between 76 and 100 songs have, according to the Court’s prior

finding, “suffered no loss; the Department’s replacement program includes credits

                                          2
      Case 4:19-cv-00094-RH-GRJ Document 267 Filed 07/13/20 Page 3 of 8




that will allow those prisoners to replace the songs without cost.” As such, in

conformity with this Court’s Order, the Parties submit that currently incarcerated

prisoners who purchased between 76 and 100 songs in the Digital Music Player

Program should no longer be part of the Class. If the Court grants this request,

these prisoners will not be prejudiced for the aforementioned reasons, and because

they will not otherwise be releasing their claims, as they will not be part of the

Class.

         If this Court grants this joint request, the Parties further submit that a

supplemental notice will be necessary to inform the Class of this change. Since

preliminary approval of the settlement, pursuant to the Settlement Agreement and

in conformity with the Order Preliminarily Approving Settlement and Authorizing

Notice to the Settlement Case, ECF No. 170, Notice was given in the manner

directed by the Court.      Similarly, the initial, first round of settlement credit

distribution of one Tablet Media Credit for every song over 100 previously

purchased under the Digital Music Player Program has been requested by FDOC

and should be distributed by the time of this filing, or shortly thereafter.

         However, after the posting of the Notice, a number of prisoners wrote to

Class Counsel and filed documents with the Court indicating one of two potential

problems: 1) they were not on the list containing the names of the Class members

that was filed with the Court, despite purportedly meeting the Class Definition, and



                                           3
      Case 4:19-cv-00094-RH-GRJ Document 267 Filed 07/13/20 Page 4 of 8




2) they did not, but should have, received the 100 Tablet Media Credits that FDOC

had previously directed its vendor to distribute.       Upon joint investigation by

Defendant and Class Counsel, it was determined that an unknown but manageable

number of Class members were inadvertently omitted from the list filed with the

Court and also that some members of the Class had mistakenly not received the

100 Tablet Media Credits previously distributed by FDOC.               Defendant has

confirmed that although it is able to confirm through its vendors whether additional

prisoners meet the Class definition and whether they received the 100 Tablet

Media Credits, given the recordkeeping of its vendor, the only way to discover

potential class members in this situation is to check their names and DC numbers

individually.

      As noted above, pursuant to the Settlement Agreement, an initial distribution

of Settlement Credits has been requested by FDOC and should be distributed to the

Class by the time of this filing, or shortly thereafter. No further distributions have

been made at this point. However, the Parties jointly represent to the Court that the

Settlement Credits remaining after the first distribution will be sufficient to provide

the requisite number of Tablet Media Credits to those Class Members who were

inadvertently omitted from the list, once those Class Members are identified.

      Thus, in order to identify both the Class Members who were omitted from

the original class list, as well as those who did not receive the initial provision of



                                          4
      Case 4:19-cv-00094-RH-GRJ Document 267 Filed 07/13/20 Page 5 of 8




100 Tablet Media Credits by the FDOC, the Parties jointly request that a

Supplemental Notice, attached hereto as Exhibit 1, be made in the same manner as

the initial notice (i.e., posted in all prisons and emailed to all prisoners’ tablets).

The proposed Supplemental Notice states that, if anyone believes they meet the

Class Definition but either 1) did not receive the initial distribution of Settlement

Credits or 2) did not receive the previously distributed 100 Tablet Media Credits

from the FDOC, they should write a letter to Class Counsel’s agent, which must be

postmarked within thirty days of the Supplemental Notice Date.

      Class Counsel will then compile the names and provide them to the FDOC,

who will check them with its vendors to determine whether they meet the Class

Definition and/or did not receive the previously distributed 100 media credits.

This process will provide the Parties with the necessary information needed to

fully comply with the Settlement Agreement, and is the only feasible method of

identifying the individuals who were not on the original class list and/or did not

receive the previously distributed 100 credits.

      The FDOC will then ensure that any Class Member who did not receive all

or some of the previously distributed 100 Tablet Media Credits is furnished with

those Tablet Media Credits, which, since such distribution was authorized and

should have been effectuated by FDOC prior to, and independent of, the Parties’

settlement, will not act to reduce the number of Settlement Credits, and will ensure



                                          5
     Case 4:19-cv-00094-RH-GRJ Document 267 Filed 07/13/20 Page 6 of 8




that any newly discovered person meeting the Class Definition is properly added to

the list of Class Members.

      The FDOC will then ensure that a second distribution of credits (one credit

per every song purchased over 100) is made to the newly discovered Class

members, and those Tablet Media Credits will be deducted from the Settlement

Credits. A report detailing this process will be created and furnished to the Court

for review in advance of final approval.       After final approval, if there are

remaining Settlement Credits after the first and second distributions, a final pro

rata distribution will be made.

      If this Motion is granted, the Parties propose that the Supplemental Notice

be made within three business days of an Order granting this Motion, in the same

manner as the original Notice.

      WHEREFORE, the Parties jointly request the Court’s entry of an Order

amending the Class definition to replace the number “75” with “100,” approving

the issuance of supplemental notice in the form attached as Exhibit 1, extending all

remaining deadlines by 90 days, and rescheduling the final approval hearing in

accordance with the new deadlines.

      Certificate of Word Limit. Pursuant to N.D. Fla. Local Rule 7.1(F), this

motion contains 1,293 words.




                                         6
     Case 4:19-cv-00094-RH-GRJ Document 267 Filed 07/13/20 Page 7 of 8




Respectfully submitted this 13th day of July, 2020.



                                      Dante P. Trevisani, Esq.
                                      Fla. Bar No. 72912
                                      DTrevisani@FloridaJusticeInstitute.org
                                      Ray Taseff, Esq.
                                      Fla. Bar No. 352500
                                      RTaseff@FloridaJusticeInstitute.org

                                      FLORIDA JUSTICE INSTITUTE, INC.
                                      3750 Miami Tower
                                      100 S.E. Second Street
                                      Miami, Florida 33131
                                      Tel: 305.358.2081
                                      Fax: 305.358.0910

                                      Shawn A. Heller, Esq.
                                      Florida Bar No. 46346
                                      shawn@sjlawcollective.com
                                      Joshua A. Glickman, Esq.
                                      Florida Bar No. 43994
                                      josh@sjlcollective.com
                                      Social Justice Law Collective, PL
                                      974 Howard Avenue
                                      Dunedin, Florida 34698
                                      Tel: 202-709-5744

                                      Attorneys for the Plaintiffs

                                      By:    s/Joshua A. Glickman
                                             Joshua A. Glickman, Esq.


                                      ASHLEY MOODY
                                      ATTORNEY GENERAL

                                      /s/ Miguel A. Olivella, Jr.
                                      MIGUEL A. OLIVELLA, JR.


                                         7
      Case 4:19-cv-00094-RH-GRJ Document 267 Filed 07/13/20 Page 8 of 8




                                        Senior Assistant Attorney General
                                        Fla. Bar No. 253723
                                        Office of the Attorney General
                                        Complex Civil Litigation Division
                                        The Capitol - PL 01
                                        Tallahassee, FL 32399-1050
                                        (850) 414-3817
                                        Miguel.Olivella@myfloridalegal.com
                                        Attorney for Defendant
                                        Mark S. Inch


                          CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that I electronically filed today, July 13th, 2020, the

foregoing with the Clerk of the Court using the CM/ECF system, which will send

notification of such filing to all persons registered to receive electronic

notifications for this case, including all opposing counsel.



                                        By:   s/Joshua A. Glickman
                                              Joshua A. Glickman, Esq.




                                          8
